Graves, J.
concurring. How far soever this case may be thought to go in breeding suspicion that it was part of the agreement that defendant should assume and pay the small mortgage given to Wells, and'which amounted to more than $600 at the time of the bargain, yet the showing is obviously not so clear and positive as to warrant a finding to that effect and a consequent change in the operation of the deed. Vanderkarr v. Thompson 19 Mich. 82; Martin v. Hamlin 18 Mich. 354; Tripp v. Hasceig 20 Mich. 254 ; Case v. Peters id. 298; Ivinson v. Hutton 98 U. S. 79, 82, 83 ; Mead v. Westchester F. Ins. Co. 64 N. Y. 453; Ford v. Joyce 78 N. Y. 618; Stockbridge Iron Co. v. Hudson Iron Co. 107 Mass. 290.
The elements of proof are unwritten, conflicting and uncertain. The failure of that part of the bill relating to the. right to retain the thirteen and one-half acres of wheat is still more conspicuous. In giving the opinion of the Court in Case v. Peters, supra, Mr. Justice Christiancy observed as follows: ‘‘It would, we think, be exceedingly dangerous, and tend to weaken confidence in titles generally, if the effect of deeds of conveyance, leases or other written evidences of title could be thus changed by a verbal agreement, except in very clear cases, where the contract is proved to the entire satisfaction of the court. It should never be done upon a slight preponderance'of evidence. The court should be satisfied beyond a reasonable doubt. Hunter v. Hopkins 12 Mich. 229; and see Jones v. Tyler 6 Mich. 368.” Page 303.